Title: To Thomas Jefferson from Richard Harrison, 24 October 1804
From: Harrison, Richard
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Auditors Office Oct. 24. 1804
               
               I have at length the pleasure to inform you that your Accounts as Minister to France have been adjusted, closed, and reported by me to the Comptroller This pleasure has been delayed to a much later period than I had anticipated or wished; but the truth is that, although I was early satisfied of the accuracy of these Accounts, they could never, untill since the return of Mr. Short, be arranged and stated so as to reconcile them in a proper manner with those of the Bankers or with the records of the Treasury.—The chief difficulty, as you will recollect, originated with the Bankers themselves. Every thing, however, is now cleared up, and stands, I believe, on its true ground.
               The Bill drawn and credited by you under date of the 21. Oct. 1789 for Bco. ƒ 2800, having never yet appeared in any Account of the Dutch Bankers, stands at your debit only as a provisional charge. If it should hereafter turn out, as I incline to think it will, that this bill has never been negotiated or used by Mr. Grand, you will have a just claim on the public for its value. 
               I have the honor to be, as I have always been, with sentiments of the highest respect, Dr. Sir Your obed. & very humble Servt.
               
                  
                     R. Harrison
                  
               
            